Title: From Alexander Hamilton to Elizabeth Hamilton, 9 August 1791
From: Hamilton, Alexander
To: Hamilton, Elizabeth



Brunswick [New Jersey] August 9. 1791

I came to this place my beloved Betsy a day or two since to meet some Gentlemen from New York on business. Since you left me I have received but one letter from you, which informed me of the indisposition of My Dear James and left me in no small anxiety on his account. I hope on my return to Philadelphia I shall find a letter from you & Heaven Grant that it may assure me of your being all well!
I am myself in good health but I cannot be happy without you. Yet I must not advise you to urge your return. The confirmation of your health is so essential to our happiness that I am willing to make as long a sacrifice as the season and your patience will permit. Adieu my precious. My best love to all the family.
Yrs   ever & entirely
A Hamilton Mrs. Hamilton
